                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSSOURI
                                   SOUTHERN DIVISION



IN THE MATTER OF:

Inspection of workplace                                 Case No. 19-sw-00013-LMC
located at and near

1084 Rose Hill Road
Billings, Missouri 65610

under the control or custody of

AMBASSADOR PIPE AND SUPPLY, INC.


    APPLICATION FOR ADMINISTRATIVE SEARCH WARRANT UNDER
       THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970

TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE:

          Karena Lorek, Area Director and a duly authorized compliance officer of the Kansas City
Area Office, Occupational Safety and Health Administration, United States Department of
Labor, hereby applies for an administrative search warrant, pursuant to section 8(a) of the
Occupational Safety and Health Act of 1970, 29 U.S.C.A. §§ 651-678, 657(a) (West 2012),
hereinafter referred to as the Act, for the inspection, investigation and search of the workplace
located at 1084 Rose Hill Road, Billings, Missouri 65610, and described as the workplace where
Ambassador Pipe and Supply, Inc. is believed to be engaged in the distribution of pipe, tubing,
fittings, and valves as well as welding, cutting, threading and shipment services.
          1.      This workplace is the place of occupation of employees who are employed by
Ambassador Pipe and Supply, Inc.
          2.      The authority for issuance of the administrative search warrant is section 8(a) of
the Act, 29 U.S.C.A. § 657(a), and Marshall v. Barlow's, Inc., 436 U.S. 307, 98 S.Ct. 1816
(1978).
          3.      The warrant sought hereby is based on a signed formal complaint from three

                                                   1

               Case 4:19-sw-00013-LMC Document 1 Filed 01/15/19 Page 1 of 6
employees made to the Kansas City Area Office of the Occupational Safety and Health
Administration that said complainants believe safety and/or health hazards exist at the
aforedescribed workplace. The complaint identifies an establishment or an alleged hazard
covered by a local or national emphasis program. Inspection under these circumstances is
authorized by OSHA CPL 02-00-160, Field Operations Manual (FOM), (hereinafter CPL 02-00-
160) at Chapter 9, paragraph I.A.1.a, at p. 9-1, attached hereto as Exhibit A and incorporated
herein.
          4.      The complaint was initially received via telephone from an employee on December
10, 2018. A signed written complaint from three employees was received at the Area Office on
December 17, 2018. The complaint was reduced to writing on the OSHA Form Notice of Alleged
Safety or Health Hazards. Redacted copies of the complaint, which was typed from the handwritten
submission, and the OSHA Form, which protect the identification of the complainants, are attached
hereto as Exhibit B, and incorporated herein.
          5.      Applicant Karena Lorek, Area Director for the Kansas City OSHA Area Office, states
that she has evaluated the conditions alleged in the complaint, Exhibit B as referenced in paragraphs 3
and 4 above, and that on the basis of this evaluation has determined that there are reasonable grounds
to believe that employees are exposed to the following hazardous conditions and potential violations
of section 5(a)(2) of the Act, 29 U.S.C.A. § 657(a)(2) and standards promulgated pursuant thereto:


 Complaint        Location      Hazardous Condition                         Applicable
 Item                                                                       Standard
 1                Shop          Employees are exposed to fire, explosion,
                                and respiratory hazards from exposed        29 CFR
                                wires by the breaker box within 4.5 feet of 1910.303(d)
                                acetylene, argon/CO2 and propane bottles,
                                which could explode on contact or with
                                electrical arcs.




                                                 2

               Case 4:19-sw-00013-LMC Document 1 Filed 01/15/19 Page 2 of 6
2       Shop        Employees are exposed to fire and
                    explosion hazards due to not having a        29 CFR
                    locked cage to contain the                   1910.101(b)
                    flammable/combustible gas cylinder
                    bottles; bottles are secured only with a
                    hook and small chain.
3a      Facility-   Employees are exposed to struck-by and
        Wide        roll over hazards resulting from             29 CFR
                    inadequate training for operators of         1910.178(l)(1)
                    forklifts and skid steer loaders.
3b      Facility-   Employees are exposed to hazards related
        Wide        to their work, because of a lack of safety   Section 5(a)(1)
                    training.

4a      Facility-   Employees are exposed to chemical            29 CFR
        Wide        hazards as a result of not having Safety     1910.1200(e)(1)
                    Data Sheets explaining chemicals used in
                    the facility.
4b      Facility-   Employees are exposed to chemical            29 CFR
        Wide        hazards as a result of improper storage of   1910.1200(e)(1)
                    chemicals.

5       Shop        Employees are exposed to chemical and        29 CFR
                    respiratory hazards due to no ventilation    1910.252(c)(1),
                    of fumes from welding, plasma cutting,       1910.1000(a)
                    and grinding on galvanized steel.            &
                                                                 1910.134(a)(1)
                                                                 and (2)
6       Shop        Employees are exposed to chemical and        29 CFR
                    respiratory hazards because there is no      1000(a)(1) & (2)
                    designated paint booth: employees paint      and
                    in the shop.                                 1910.134(a)(1)
                                                                 and (2)

7       Facility-   Employees are exposed to struck-by and
        Wide        rollover hazards because material and        29 CFR
                    personnel handling motorized equipment       1910.178(p)(1)
                    is unsafe and not properly maintained.
                    The steering wheel on the big forklift
                    pulls out, has leaky hydraulic hoses, and
                    the brakes do not work well. The skid
                    steer loader has leaking hydraulic fluid
                    lines and hoses.
8       Shop        Employees are exposed to unsafe working      Section 5(a)(1)
                    conditions in that there is no climate
                    control in the Shop.

                                      3

     Case 4:19-sw-00013-LMC Document 1 Filed 01/15/19 Page 3 of 6
       6.      Applicant has evaluated the complaint items and determined that some of the
specified hazards are covered by CPL 2-15-01E, Region-Wide Local Emphasis Program (LEP) for
Powered Industrial Trucks and Other Material or Personnel Handling Motorized Equipment in
Construction, General Industry and Maritime. A copy of the local emphasis program is attached
hereto as Exhibit C, CPL 2-15-01E. Hazards identified in the signed formal complaint include
employees operating forklifts and skid steer loaders without adequate training, as well as the use of
inadequately maintained forklifts and skid steer loaders. Some forklifts and loaders are operated
with broken parts and leaking hydraulic fluid in the workplace. CPL 2-15-01E addresses hazards
associated with the operation of material handling or personnel handling motorized equipment,
including forklifts and skid steer loaders in general industry, construction and maritime
inspections, and allows evaluation of compliance with the applicable vehicle-related standards in
general industry, construction and maritime inspections. See Ex. C, CPL 2-15-01E, para. II, p. 1.
       7.      Additionally, hazards set out in the formal complaint include respiratory hazards,
which are covered in CPL 02-11-01J, the Region-Wide Local Emphasis Program (LEP) –Work
Places with Noise and Respiratory Hazards. A copy of this LEP is attached hereto as Exhibit D
(CPL 02-11-01J). Specific hazards identified in the complaint include inadequate ventilation for
fumes from welding, grinding and plasma cutting, chemical and paint hazards, lack of training
on hazardous chemicals and hazard communication, inadequate storage of compressed gases,
and electrical hazards with exposed wires on a breaker box within 4.5 feet of chemical storage
tanks. Under
CPL 02-11-01J, establishments scheduled for unprogrammed inspections, such as a complaint
inspection, and with NAICS Codes included in the Appendix A of the LEP, shall be assessed for
respirator use and any respirator program for compliance with respirator standards. See Ex. D,
CPL 02-11-01J, para. XI.B, p. 4. Ambassador Pipe and Supply, Inc. has an NAICS Code of
332996 for Other Fabricated Metal Product Manufacturing, and 332996 is an NAICS Code of
establishments covered by CPL 02-11-01J, Ex. D, Appendix A at p. A-1.
       8.      On December 18, 2018, Compliance Officer Zacariah Dapron requested entry into

                                                 4

            Case 4:19-sw-00013-LMC Document 1 Filed 01/15/19 Page 4 of 6
the workplace at the aforementioned location to make an inspection of the above listed items and
was denied permission to do so by James Hindman, Owner.
       9.      It is requested that the warrant authorize a safety and health inspection and
investigation of each of the conditions set forth above and alleged in the attached complaint,
marked as Exhibit B and set forth in paragraph 5. It is also requested that the warrant authorize
an inspection related to any complaint item, all aspects of 29 CFR 1910 Subpart N related to
material or personnel handling motorized equipment, collect OSHA 300 data for the previous
three years, and evaluate the employer’s safety and health programs, as directed in Exhibit C,
CPL 2-015-01E, para IX.C.1, p. 3. It is also requested that the warrant authorize that the OSHA
Compliance Officer may conduct sound level meter readings and assess the respirator and
respirator programs for compliance with the respirator standard, as directed in Exhibit D, CPL
02-11-01J, para XI.B., p. 4. An inspection is also requested of all hazards in plain view and of
all relevant records, files and papers. The inspection and investigation will be conducted during
regular working hours or at other reasonable times, within reasonable limits, and in a reasonable
manner, including the questioning privately of any employee or agent, and the taking of
photographs, videotape, environmental samples including the use of personal sampling
equipment, and measurements when necessary. The compliance officer's credentials will be
presented, and the inspection and investigation will be commenced as soon as practicable after
the issuance of this warrant and will be completed with reasonable promptness.
       10.     Any information, including videotapes, photographs and environmental samples,
obtained in connection with the inspection and which is designated to be a trade secret as defined
in 18 U.S.C.A. § 1905, shall be considered confidential as provided in section 15 of the Act, 29
U.S.C.A. § 664.
       I declare under penalty of perjury that the foregoing is true and correct.


                          _______________________________
                          Karena Lorek
                          Area Director and Compliance Officer,
                          Occupational Safety and Health Administration
                          United States Department of Labor

                                                 5

            Case 4:19-sw-00013-LMC Document 1 Filed 01/15/19 Page 5 of 6
                                                                 15th
        Subscribed and sworn to before me in my presence on this _______ day of January,
2019.


                                 ________________________________
                                 Honorable Lajuana M. Counts
                                 United States Magistrate Judge
                                 Western District of Missouri


Kate S. O’Scannlain
Solicitor of Labor

Christine Z. Heri
IL Bar #6204656
Regional Solicitor

Evert H. Van Wijk
PA Bar # 44047
Acting Associate Regional Solicitor


___/s/ Susan J. Willer____
Susan J. Willer
OK Bar #017798
Attorney

Office of the Solicitor
2300 Main Street
Suite 1020
Kansas City, MO 64108
(816) 285-7260
(816) 285-7287 (fax)

Attorneys for Secretary of Labor
United States Department of Labor.




                                              6

          Case 4:19-sw-00013-LMC Document 1 Filed 01/15/19 Page 6 of 6
